Exhibit 99.1 Anhui Wonder University of Information Engineering Balance Sheet as at December 31, 2012 (In RMB) ASSETS Current Assets: Cash Accounts receivable Total current assets Fixed Assets: Land Buildings Equipment Infrastructure engineering Books Construction in progress Total fixed assets Goodwill Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term loan Accounts payable Taxes payable Dividend payable Total current liabilities Long Term Loan Total Liabilities Stockholders' Equity: Paid in capital Additional paid in capital Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity Anhui Wonder University of Information Engineering Statement of Income For the Year Ended December 31, 2012 (In RMB) Revenue Operating Expenses Management Fee Total Expenses Operating Income Interest Expense Net Profit Anhui Wonder University of Information Engineering Statement of Changes in Stockholders' Equity For the Years Ended December 31, 2012 and 2011 (In RMB) Paid In Capital Additional Paid In Capital Retained Earnings TOTAL Balance, 12/31/11 2012 Profit 2012 Dividend ) ) Balance, 12/31/12 Anhui Wonder University of Information Engineering Statement of Cash Flows For the Year Ended December 31, 2012 (In RMB) Cash Flows From Operating Activities: Net income Adjustments to reconcile net income with net cash provided by operating activities: Charges not involving the use of cash: Changes in assets and liabilities: Decrease in other accounts receivable Reduction in other accounts payable ) Reduction in taxes payable ) Reduction in other current liabilities ) Cash Provided by Operating Activities Cash Flows From Investing Activities: Acquisitions of fixed assets ) Cash Consumed by Investing Activities ) Cash Flows From Financing Activities: Proceeds of bank loans Cash Provided by Financing Activities Net change in cash Cash balance, beginning of period Cash balance, end of period Anhui Wonder University of Information Engineering Reconciliation of Financial Statements to U.S. Standards December 31, 2012 A.Reconciliation of Balance Sheet To U.S. Standards B.Reconciliation of Statement of Income To U.S. Standards C.Reconciliation of Statement of Changes in Stockholders' Equity To U.S. Standards D.Reconciliation of Statement of Cash Flows To U.S. Standards E.Notes To Reconciliation of Financial Statements To U.S. Standards Anhui Wonder University of Information Engineering Reconciliation of Balance Sheet To U.S. Accounting Standards as at December 31, 2012 (In RMB) As Originally Reported Adjustments Restated To U.S. Standards ASSETS Current Assets: Cash Accounts receivable (A) ) Allowance for doubtful accounts (B) ) ) Total current assets ) Fixed Assets: Land use rights (C) ) Buildings (C) ) Equipment Infrastructure engineering Books Construction in progress Total fixed assets ) Less accumulated depreciation and amortization — (D)(H) ) ) Net fixed assets ) Other Assets: Related party receivables — (A) Goodwill (C) ) — Total other assets ) Total Assets ) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term loan (G) Accounts payable Taxes payable Dividend payable Deferred revenue — (F) Total current liabilities Long Term Loan (G) ) Total Liabilities Stockholders' Equity: Paid in capital Additional paid in capital (C) ) Retained earnings (B) ) (E) ) (D) ) (F) ) (H) ) Current earnings — (E) (D) ) (F) ) (B) (H) ) Total stockholders' equity ) Total Liabilities and Stockholders' Equity ) Anhui Wonder University of Information Engineering Reconciliation of Statement of Income To U.S. Accounting Standards For the Year Ended December 31, 2012 (In RMB) As Originally Reported Adjustments Restated To U.S. Standards Revenue (F) Operating Expenses (D)(H) Management Fee (B) ) Total Expenses Operating Income Interest Expense — Net Income Anhui Wonder University of Information Engineering Reconciliation of Statement of Changes in Stockholders' Equity To U.S. Accounting Standards For the Year Ended December 31, 2012 (In RMB) Paid In Capital Additional Paid In Capital Retained Earnings TOTAL Balance, December 31, 2011: As originally presented Adjustments — (C) ) ) (B) ) ) (F) ) ) (D)(H) ) ) Balance, December 31, 2011, as adjusted to U.S. Standards 2012 net income: As originally presented Adjustments - net ) ) 2012 dividend ) ) Balance, December 31, 2012: As originally presented Adjustments - above — ) ) ) Balance, December 31, 2012, as adjusted to U.S. Standards 280,200,000 324,513 119,089,086 399,613,599 Anhui Wonder University of Information Engineering Reconciliation of Statement of Cash Flows To U.S. Standards For the Year Ended December 31, 2012 (In RMB) As Originally Reported Adjustments Restated To U.S. Standards Cash Flows From Operating Activities: Net income ) Adjustments to reconcile net income with net cash provided by operating activities: Charges not involving the use of cash: Depreciation and amortization — (D) Increase in revenue deferral — (F) Reduction in provision for doubtful accounts — (B) ) ) Changes in assets and liabilities: Decrease in other accounts receivable (A) Reduction in other accounts payable ) ) Reduction in taxes payable ) ) Reduction in other current liabilities ) ) Cash Provided by Operating Activities Cash Flows From Investing Activities: Acquisitions of fixed assets ) ) Increase in Related Party receivables — (A) ) ) Cash Consumed by Investing Activities ) ) ) Cash Flows From Financing Activities: Proceeds of bank loans Cash Provided by Financing Activities — Net change in cash — Cash balance, beginning of period — Cash balance, end of period — Anhui Wonder University of Information Engineering Notes to Reconciliation of Financial Statements to U.S. Accounting Standards December 31, 2012 (A)Reclassification of related party receivables. Prior to December 31, 2011, the Company made advances to three companies which are controlled by the Company president. At December 31, 2011, the outstanding balance of these advances totaled RMB49,013,525; these balances were increased by RMB3,594,351 during the year 2012 and totaled RMB53,607,876 at December 31, 2012. These advances are due on demand and do not bear interest. (B)To provide for doubtful accounts. (C)To restore asset account balances to historical cost. An appraisal of the company assets was made during the year 2011 and, as permitted by Chinese accounting standards, the book balances of several assets were increased to the appraised amounts. U.S. accounting standards do not permit such an increase, so these write-ups have been eliminated. (D)To provide for depreciation. The University does not routinely provide for depreciation. Company assets have been depreciated by the straight line method over lives of 50 years for buildings, 8 years for vehicles, and 5 years for furniture, equipment, books, and the cost of infrastructure. (E)To reclassify current earnings. (F)To recognize revenue deferral. Revenue is recognized as tuition is collected. This adjustment was made to recognize revenue when product is delivered to customers. All students prepay in September each year for courses they plan to take during the next school year. Revenue has been adjusted so that it is recognized ratably over the period during which classes occur. No provision has been made for any right of return that may exist as the payments are non-refundable. (G)To reclassify bank loan due currently. (H)To provide for amortization of land use rights. The University has rights to use four parcels of land on which the University is situated. These rights were granted under four separate leases, each for 50 years, with rights of renewal for additional 50 year terms. The original cost of these leases is being amortized by the straight line method over the original lease terms. INCOME TAXES The Company is exempt from filing income tax returns in China under the provisions of a Notice of the Anhui Ministry of Finance and State Administration of Taxation. The Notice providing the exemption specifies among other things that income taxes will not be collected for the income earned by schools and funds gained by schools for their enterprise development. This exemption was granted to encourage further development of schools. Anhui Wonder University of Information Engineering Notes to Reconciliation of Financial Statements to U.S. Accounting Standards December 31, 2012 LONG TERM BANK LOANS The Company had seven bank loans outstanding at December 31, 2012, as follows: Due Date Interest Rate Amount Due Currently Long Term Huishang Bank February 28, 2013 % Hefei Science & Technology Bank June 29, 2013 % Feixi Rural Commercial Bank October 14, 2013 % China Construction Bank November 23, 2013 % 10,000,000 China Construction Bank June 15, 2017 % 27,450,000 China Construction Bank July 2, 2017 % 17,550,000 Totals EARNINGS PER SHARE The Company does not calculate earnings per share since, as is customary in China, there are no shares outstanding. Equity ownership in China is determined by the relative amounts of capital contributions made by each of the equity owners. SUPPLEMENTARY DISCLOSURES OF CASH FLOWS INFORMATION Cash paid for interest during 2012 was RMB7,139,604. There was no cash payment for income taxes during 2012. There were no non cash investing or financing activities during 2012.
